DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 are pending.
Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 are rejected.
This Office action contains new grounds of rejection under 35 U.S.C. 103 not necessitated by the applicant’s amendment and is consequently a non-final action.
Priority
Benefit is given for claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 to Provisional Application No. 63/055,518, filed 23 July 2020.
Specification
The objection to the abstract in the Office action mailed 10 November 2021 is withdrawn in view of the amendment to the specification received 10 February 2022.
Claim Interpretation
The term “value” in claims 1, 6, 15, 19, 21, 24, 37, 42, and 51 is interpreted as a quantitative or qualitative value as discussed in the specification at paragraphs 19-20. Claims 8, 26, and 44 are limited to numerical values.
The limitation of “hormone dominance” in claim 5 is interpreted to include parameters of genes including CYP17A1, CYP19A1, SRD5A2, UGT2B17, and COMT as discussed in the specification at paragraph 57 and Table 1.
The limitation of inflammation risk in claims 19 and 37 is defined in the specification at paragraph 142 as follows: The inflammation category (e.g., risk level) may be based on classifications of sub-categories such as detoxification performance, methylation performance, antioxidation performance, and/or endothelium performance. As such an inflammation risk is interpreted as including parameters of any of those performance categories discussed below.
The limitation of “detoxification performance” in claims 55 and 63 is interpreted to include parameters of genes including GSTT1, GSTM1, and GSTP1 as discussed in the specification at paragraph 143 and Table 23.
The limitation of “methylation performance” in claims 57 and 63 is interpreted to include parameters of genes including MTHFR, SHMT1, MTRR, MTR, and MTHFR-2 as discussed in the specification at paragraph 144 and Table 24.
The limitation of “antioxidation performance” in claims 59 and 63 is interpreted to include parameters of genes includingSOD2 and GPX as discussed in the specification at paragraph 145 and Table 25.
The limitation of “endothelium performance” in claims 61 and 63 is interpreted to include parameters of genes including 9P21, 1P21, and PCSK9 as discussed in the specification at paragraph 146 and Table 26.
Genes 9P21 and 1P21 recited in claims 62 and 63 are genetic loci rather than a recognized gene name and are interpreted to be equivalent to a gene.
Claim Objections
The objection to claim 24 in the Office action mailed 10 November 2021 is withdrawn in view of the amendment received 10 February 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 19, and 37 are indefinite for recitation in claims 1 and 19 of “the respective classification assigned to the second category is based on the value assigned to the second set and the respective classification assigned to the first category”, and the recitation in claim 37 of “the respective classification to the first category is based on the respective classifications assigned to the other categories.” It is not clear how classification in one category is related to classification in another category that has already been determined. The specification discusses respective classifications at paragraph 3 but does not explain how classification in one category is based on classification in another category. All independent claims recite a limitation of assigning classifications to each category. For the purpose of examination the claims have been interpreted as requiring assigning classifications to each category.
Claims 2, 5, 6, 8-11, 15, 24, 26, 27, 42, 44-47, and 55-63 are rejected for the same reason as claims 1, 19, and 37 because they depend from claim 1, 19, or 37 and fail to remedy the indefiniteness of claims 1, 19, and 37.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Independent claim 1 recites a computer-mediated process of assigning a value to a plurality of sets of genes of a subject, assigning a value to the sets of genes, classifying a subject to at least two categories based on the values of each set of genes, and determining health information and wellness intervention information associated with the categories of the subject which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas. Independent claim 19 recites a computer that executes the process of independent claim 1 with an additional limitation of one category being an inflammation risk and the wellness intervention information comprises a diet modification which, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas. Independent claim 37 recites the process of independent claim 1 without requiring use of a computer and with an additional limitation of one category being an inflammation risk further, predicting the health state of the subject, and the wellness intervention information comprises a diet modification associated with fiber intake, vitamin intake, anthocyanins, EGCG, acrolein, food containing food coloring or preservatives, or tobacco which recites the mental process grouping of abstract ideas.
Claims 1, 2, 5, 6, 8-11, 15, 19, 24, 26, 27, 37, 42, 44-47, and 55-63 recite a law of nature of a correlation between genetic information of a subject and a health profile of the subject . The 
Dependent claim 2 further recites a mental process of considering data of sets with one gene and two or more genes. Dependent claim 5 further recites a mental process of considering data of particular combinations of hormone dominance genes that are one or more of CYP17A1, CYP19A1, SRD5A2, UGT2B15, UGT2B17, CYP1A1, CYP1A2, CYP1B1, CYP3A4, COMT, SOD2, or GPX; two or more genes chosen from MTHFR, SHMT1, MTRR, MTR, MTHFR- 2, and combinations thereof; or two or more genes chosen from GSTT1, GSTM1, or GSTP1, and combinations thereof. Dependent claims 6, 24, and 42 further recite a mental process of considering data of values of sets that are a genotype or based on a genotype. Dependent claims 8, 26, and 44 further recite a mental process of considering values that are numerical values weighted based on genotypes of the sets and are associated with a category. Dependent claims 9, 27, and 45 further recite a mental process of considering data of decision tree categories. Dependent claims 10 and 46 further recite a mental process of considering data of a classification that includes a risk. Dependent claims 11 and 47 further recite a mental process of an instruction for a wellness intervention or an intervention based on a health profile. Dependent claim 15 further recites a mental process of predicting a health state that includes a risk of, in one embodiment, a risk of breast cancer. Dependent claim 55 further recites a mental process of considering data of a detoxification performance. Dependent claim 56 further recites a mental process of considering data of a category of genes including GSTT1, GSTM1, and GSTP1. 
This judicial exception is not integrated into a practical application because the additional elements in independent claims 1, 19, and 37 of inputting data and the additional element in claims 1, 11, 19, 37, and 47 of outputting health profile information, wellness information, or instructions for a wellness intervention are data gathering and extra-solution steps that do not integrate the recited judicial exception into a practical application. The additional element in independent claims 1 and 19 of a computer processor and computer memory does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in independent claims 1, 19, and 37 of inputting data and the additional element in claims 1, 11, 19, 37, and 47 of outputting health profile information, wellness information, or instructions for a wellness 
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
The applicants state the limitations of extracting sets of genes from genetic information and determining information specific to a subject based on classification of sets of genes is impractical to be performed in the mind and therefore does not recite a mental process grouping of abstract ideas. The argument is not persuasive because the simplest embodiment of the claims does not require consideration of all human genes or all possible classifications and is not too complex to be performed in the mind. The applicants state that claim 19 requires a practical application of a particular treatment. The argument is not persuasive because claim 19 does not require a treatment step and instead only requires output of instructions to a subject. Except for claim 37, the diet modification instruction would not, if followed by a step of a 
The applicants state the claimed subject matter does not recite a law of nature that is a correlation between a genotype of the subject and a phenotype of the subject. The applicants characterize the result of the recited judicial exception as a human-engineered parameter. The argument is not persuasive because both the genotype of the subject and the resulting health profile phenotype are naturally occurring phenomenon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. (United States Patent Application Publication No. US 2019/0316209) in view of Kim et al. 2021 (United States Patent Application Publication No. US 2021/0057040) in view of Kim et al. 2016 (United States Patent Application Publication No. US 2016/0210401) in view of Moran et al. (Breast Cancer Research and Treatment vol. 161, pages 135-142 (2017)) in view of Thakral et al. (Pathology-Research and Practice vol. 212, pages 372-380 (2016)) in view of Kim et al. 2017 (Molecular and Cellular Endocrinology vol. 444, pages 19-25 (2017)).
Independent claim 1 recites a computer-mediated process of receiving genetic information of a subject, assigning a value to a plurality of sets of genes of a subject, assigning a value to the sets of genes, classifying a subject to at least two categories based on the values of each set of genes, determining health information and wellness intervention information associated with the categories of the subject, and outputting the information. Dependent claim 2 further recites a process of considering data of sets with one gene and two or more genes. Dependent claim 6 further recites a mental process of considering data of values of sets that are a genotype or based on a genotype. Dependent claim 8 further recites a process of considering values that are numerical values weighted based on genotypes of the sets and are associated with a category. Dependent claim 10 further recites a process of considering data of a classification that includes a risk. Dependent claim 11 further recites a an instruction for a wellness intervention or an intervention based on a health profile. Dependent claim 15 further recites a process of predicting a health state that includes a risk of, in one embodiment, a risk of breast cancer.
Hubbell et al. shows in paragraphs 4-19 analysis of genomic sequence variants to predict cancer. Hubbell et al. shows in paragraph 9 analysis of multiple types of cancers including breast 
Hubbell et al. does not show explicitly analysis of multiple sets of genetic data.
Kim et al. 2021 shows analysis of a personalized set of genetic data in the form of a gene panel in the abstract and throughout and use of the data to generate personalized therapy and treatment relative to cancer progression at paragraph 27.
Kim et al. 2016 shows gene panel analysis and score value determination for personalized therapy at paragraphs 9-16, and computer readable medium therefor in paragraph 12 and computer systems therefor at paragraph 38. Kim et al. 2016 shows determination of score values at paragraphs 40-51. Determination of drugs and prescriptions appropriate for an individual is shown in paragraphs 64-72. Examples of personalizing drug selection for an individual is shown in paragraphs 93-144.
Moran et al. shows a gene panel used for diagnosing breast cancer in an individual in the abstract. Moran et al. shows generating genetic data by sequencing at page 136. The gene panel is shown on page 136.
Thakral et al. shows a three gene panel to diagnose Acute Myeloid Leukemia in the abstract.
Kim et al. 2017 shows a 67 gene set of genetic data used to diagnose disorders of sex development (DSD) at page 20. Kim et al. 2017 shows on page 22 that use of the gene panel 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. to analyze multiple sets of genetic data of a subject because Kim et al. 2021 provides guidance to perform personalized genetic analysis and recommend therapies using a set of gene panel data, Kim et al. 2016 provides guidance to use additional sets of genetic data of an individual and to generate drug selection guidance for the individual, Moran et al. shows analysis of a set of genetic data to diagnose breast cancer, Thakral et al. shows a set of genetic data to diagnose Acute Myeloid Leukemia, and Kim et al. 2017 shows a set of genetic data that allows for improved diagnosis of disorders of sex development and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Quist et al. (Molecular Cancer Therapeutics vol. 18, pages 204-212 (2018)).
Dependent claim 9 further recite a process of considering data of decision tree categories.
Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above does not show use of a decision tree to categorize and classify genetic data.
Quist et al. shows in the abstract diagnosis of triple-negative breast cancer from transcriptomics and genomics data using a four gene decision tree. Quist et al. shows generation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above by use of a decision tree because Quist et al. shows that decision trees can be constructed that perform well in diagnosing disease from genetic data.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Shimodaira et al. (International Journal of Medical Science Vol. 5,pages 29-35 (2008)).
Dependent claim 5 further recites a process of considering data of particular combinations of hormone dominance genes that are one or more of CYP17A1, CYP19A1, SRD5A2, UGT2B15, UGT2B17, CYP1A1, CYP1A2, CYP1B1, CYP3A4, COMT, SOD2, or GPX; two or more genes chosen from MTHFR, SHMT1, MTRR, MTR, MTHFR- 2, and combinations thereof; or two or more genes chosen from GSTT1, GSTM1, or GSTP1, and combinations thereof.
Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above does not show analysis of the genes recited in claim 5.
Shimodaira et al. shows in the abstract and throughout analysis of gene CYP19A1 and that variants of the gene are related to essential hypertension. The gene variants are depicted in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above by including analysis of gene CYP19A1 because Shimodaira et al. provides evidence that variants of CYP19A1 correlate with essential hypertension and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma (Journal of Diabetes Investigation vol. 7, pages 139-154 (2016)) in view of Wolfram et al. Endocrine Practice vol. 17, pages 132-142 (2011)).
Independent claim 19 recites a computer that executes the process of independent claim 1 with an additional limitation of one category being an inflammation risk and the wellness intervention information comprises a diet modification. Independent claim 37 recites the process of independent claim 1 without requiring use of a computer and with an additional limitation of one category being an inflammation risk further, predicting the health state of the subject, and the wellness intervention information comprises a diet modification associated with fiber intake, vitamin intake, anthocyanins, EGCG, acrolein, food containing food coloring or preservatives, or tobacco.

Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above does not show analysis of genes associated with inflammation which, as noted above, is shown in the specification to include 9P21, 1P21, and PCSK9, and does not show instructions for diet modification or diet modification that is fiber intake.
Ma shows that chromosome loci 9P21 and 1P21, and gene PCSK9 correlate with type 2 diabetes in Table 1.
Wolfram et al. shows in the abstract and throughout that addition of fiber to a diet improves type 2 diabetes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above by including analysis of chromosome loci 9P21 and 1P21, and gene PCSK9 because Ma shows that chromosome loci 9P21 and 1P21, .
Claims 27 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Quist et al. (Molecular Cancer Therapeutics vol. 18, pages 204-212 (2018)).
Dependent claims 27 and 45 further recite a process of considering data of decision tree categories.
Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show a process of considering data of decision tree categories.
Quist et al. shows in the abstract diagnosis of triple-negative breast cancer from transcriptomics and genomics data using a four gene decision tree. Quist et al. shows generation of the decision trees for gene sets on page 205. The four gene decision tree was selected on page 206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. in view of Kim et al. 2021 .
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Rebbeck (Cancer Epidemiology, Biomarkers & Prevention vol. 6, pages 733-743 (1997)) in view of Nakayama et al. (Journal of Cellular Biochemistry vol. 91, pages 540-552 (2004)).
Dependent claim 55 further recites a process of considering data of a detoxification performance. Dependent claim 56 further recites a mental process of considering data of a category of genes including GSTT1, GSTM1, and GSTP1.
Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show a process of considering data of a detoxification performance genes which, as noted above, include GSTT1, GSTM1, and GSTP1.
Rebbeck shows in the abstract and throughout that variants in GSTM1 and GSTT1 correlate with cancer susceptibility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above by including analysis of genes GSTT1, GSTM1, and GSTP1 because Rebbeck shows variants in GSTM1 and GSTT1 correlate with cancer susceptibility and Nakayama et al. shows in the abstract and throughout that GSTP1 hypermethylation correlates with prostate cancer and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above and further in view of Heijer et al. (Journal of Thrombosis and Hemostasis vol. 3 pages 292-299 (2005)) in view of Dou et al. (Journal of Experimental and Clinical Cancer Research vol. 38, article 70 (2019)) in view of Barbosa et al. (European Journal of Clinical Nutrition vol. 62, pages 1010-1021 (2008)) in view of Meisel et al. (Atherosclerosis vol. 154 pages 651-658 (2001)).
Dependent claim 57 further recites a process of considering data of a methylation performance. Dependent claim 58 further recites a process of considering data of a category of genes including MTHFR, SHMT1, MTRR, MTR, and MTHFR-2.

Heijer et al. shows in the abstract and throughout that a variant of the MHTFR gene correlates with venous thrombosis.
Dou et al. shows in the abstract and throughout that expression of the SHMT1 gene correlates with hepatocellular carcinoma.
Barbosa et al. shows in the abstract and throughout that variants in the MHTFR, MTR, and MTRR genes correlate with decreased cobalamin and increased homocysteine levels in pregnant women.
Meisel et al. shows in the abstract and throughout that MHTFR variants including MHTFR*2 do not result in reduced homocysteine levels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above by including analysis of genes MTHFR, SHMT1, MTRR, MTR, and MTHFR-2 because Heijer et al. shows that a variant of the MHTFR gene correlates with venous thrombosis, Dou et al. shows that expression of the SHMT1 gene correlates with hepatocellular carcinoma, Barbosa et al. shows .
Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Trimmer et al. (Cancer Biology & Therapy vol. 11, pages 383-394 (2011)) in view of Ighodaro et al. (Alexandria Journal of Medicine vol. 54, pages 287-293 (2018)).
Dependent claim 59 further recites a process of considering data of an antioxidation performance. Dependent claim 60 further recites a process of considering data of a category of genes including SOD2 and GPX.
Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above does not show considering data of a antioxidation performance genes which, as noted above, include SOD2 and GPX.
Trimmer et al. shows in the abstract and throughout that the SOD2 gene correlates with tumor suppression.
Ighodaro et al. shows in the abstract and throughout that the GPX gene correlates with antioxidant activity that oxidative stress and cellular damage.
.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. in view of Kim et al. 2021 in view of Kim et al. 2016 in view of Moran et al. in view of Thakral et al. in view of Kim et al. 2017 as applied to claims 1, 2, 6, 8, 10, 11, and 15 above, and further in view of Ma in view of Wolfram et al. as applied to claims 19, 24, 26, 37, 42, 44, 46, 47, 61, and 62 above, and further in view of Rebbeck in view of Nakayama et al. as applied to claims 55 and 56 above, and further in view of Heijer et al. in view of Dou et al. in view of Barbosa et al. in view of Meisel et al. as applied to claims 57 and 58, and further in view of Trimmer et al. in view of Ighodaro et al. as applied to claims 59 and 60.
The cumulative teachings of the applied references, as discussed in the above rejections, make claim 63 obvious and because analysis of additional genes allows for a more comprehensive health profile of the subject.
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.

Applicant’s arguments are moot to the extent that new grounds of rejection have been applied to the amended and newly filed claims.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631